Citation Nr: 1546594	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  08-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.

3.  Entitlement to an effective date earlier than October 24, 2007, for the award of the 40 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the VA Regional Office (RO) in St. Louis, Missouri, and from February 2009 and March 2010 rating decisions of the RO in Los Angeles, California.

In May 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in June 2014 to obtain additional treatment records and afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of an increased rating for posttraumatic stress disorder (PTSD) and service connection for bilateral leg pain, right eye blindness, and depression have been raised by the record in a September 2015 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A lumbar spine disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a lumbar spine disorder did not develop as a result of any incident during service.

2.  Audiometric testing reveals no worse than Level VIII hearing acuity in the Veteran's right ear and Level VII hearing acuity in his left ear.

3.  The Veteran's current claim for an increased rating for bilateral hearing loss was received on June 7, 2007.

4.  The evidence of record does not demonstrate that it was factually ascertainable that an increase in disability occurred in the one year prior to the June 2007 claim so that the Veteran became entitled to a 40 percent disability rating for his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2015).

2.  The criteria for a rating in excess of 40 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

3.  The criteria for an effective date of June 7, 2007, but no earlier, for the award of a 40 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in a letter dated in December 2008 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  As discussed in the Introduction, the case was remanded to obtain additional treatment records, including VA records dating back to 1946.  A response received in September 2015 shows that records dated from 1946 to 1995 were unavailable or did not exit.  Pertinent VA examinations were obtained in January 2009, May 2010, September 2014, and November 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  


II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  38 U.S.C.A. § 1154(b) (West 2014).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Although the Veteran was not awarded a decoration that conclusively establishes combat participation, research shows that during World War II (WWII), bronze service stars were authorized to be worn on the ribbons for the three campaign medals for WWII, to denote battle participation (see Personal Participation in World War II, Military Awards and Decorations, Reference Information Paper 92, page 10, National Archives and Records Administration, Washington, D.C. (2000), compiled by Benjamin L. DeWhitt, Purdue University ).  Because a WWII-issued bronze service star suggests battle participation, and because the Veteran earned four such stars, any remaining doubt concerning his combat status is resolved in the Veteran's favor.

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's March 1943 enlistment examination shows that there were no musculoskeletal defects.  His January 1946 separation examination again shows that there were no musculoskeletal defects.  The Veteran's STRs contain no complaint of, or treatment for, a lumbar spine disorder.  

The Veteran filed a service connection claim in April 1982.  He sought service connection for several disorders, but did not mention his lumbar spine.

Post-service medical records show that the earliest evidence of lumbar spine complaints was in July 1996 when the Veteran reported a problem of low back pain.  A September 1997 record shows that the Veteran reported a two to three month history of lumbar pain; he was diagnosed with lumbar radiculopathy.  A June 2008 record reveals that the Veteran was diagnosed with moderate/severe degenerative disc disease.  The Veteran reported injuring his back in service after lifting heavy crates.  An April 2009 record shows that the Veteran was in "ordinance" during service, which supplied heavy ammunition packaged in large crates that he had to physically lift.  It was opined that performing that type of repetitive work might have led to his back injury.  An addendum to the April 2009 record shows that it was possible that the repetitive injury during the time of his service might have led to development of early arthritis.  A January 2011 record reveals that the Veteran's physician was "unable to make any statement that his current spine conditions is caused from past injuries in the military service."  The physician indicated that spine degeneration was a naturally occurring condition, but injuries could worsen or accelerate the condition.  A November 2011 record shows that the Veteran insisted that his back pain was due to injuries in the military.  

The Veteran was afforded a VA examination in September 2014.  He was diagnosed with degenerative disc disease.  The Veteran reported always having to lift heavy crates of ammunition many hours during the day while in service.  He reported that he developed low back pain, but did not seek care until leaving the military.  The examiner opined that the Veteran's back condition was less likely as not related to his military service.  The examiner noted that radiographs showed degenerative changes of the lumbar spine and levoscoliosis.  The examiner observed that however, there was no documentation in the Veteran's records to confirm a service related condition.  The examiner noted that the Veteran had been released from service for over 60 years.  The examiner opined that it was likely that the Veteran's back condition was related to his occupation after service as an electrician requiring frequent bending and heavy lifting.  Although the examiner noted that the Veteran's exit and entrance examination were not available for review, they did note reviewing the Veteran's STRs, which include those examinations.   

Based on a review of the evidence, the Board concludes that service connection for a lumbar spine disorder is not warranted.  Although the Veteran reported in-service injuries and has a current diagnosis of a lumbar spine disorder, the evidence does not show that a lumbar spine disorder is related to his military service.  

Although the Veteran has reported having back injuries in service, the evidence fails to show that a lumbar spine disorder was incurred in service or is related to an in-service event, injury, or disease.  In this case, the Veteran's 1946 separation examination showed no musculoskeletal defects; there is no indication of any lumbar spine complaints.  As noted above, the Veteran filed his first service connection claim in 1982 in which he claimed several disorders, but did not mention his lumbar spine.  The September 1997 record shows that the Veteran reported only a two to three month history of pain.  Additionally, the VA examination report shows that after service, the Veteran worked as an electrician requiring frequent bending and heavy lifting.  The contemporaneous evidence of record weighs against a finding that the onset of a lumbar spine disorder began in service or that any currently diagnosed lumbar spine disorder is related to his in-service complaints.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

The September 2014 examiner opined that the Veteran's lumbar spine disorder is not related to his military service and is instead related to his occupation after service.  As this opinion was formed after interviewing and examining the Veteran, as reviewing his records, the Board accords it great probative value.  While the examiner indicated that they did not review the Veteran's exit and entrance examination, they did report reviewing the STRs, which include those documents.  Moreover, the examination report reflects the Veteran's reported history.  As such, the Board reiterates that the examiner's opinion is adequate and has great probative value.  The examiner's opinion is further supported by the January 2011 record that shows that the Veteran's physician was "unable to make any statement that his current spine conditions is caused from past injuries in the military service."  As noted above, the physician indicated that spine degeneration was a naturally occurring condition.  

The Board acknowledges the April 2009 treatment record and addendum showing that the Veteran's repetitive lifting during service might have caused his current disorder.  However, the Board accords these opinions less probative value than that of the VA examiner.  No rationale was provided for these opinions and they did not address the Veteran's post-service occupation.  Furthermore, these opinions are speculative as they show that the Veteran's disorder "might" be related to his service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  Thus, such opinions are speculative and therefore, are not probative.  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996). 

Here, the first evidence of lumbar spine complaints was in 1996.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of lumbar spine complaints, symptoms, or findings for over three decades between the period of active service and the earliest evidence of a diagnosis of a lumbar spine disorder is itself evidence which tends to show that a lumbar spine disorder did not have its onset in service or for many years thereafter.  

The overall evidence of record weighs against a finding of a lumbar spine disorder associated with the Veteran's active duty.  Without competent evidence of an association between a lumbar spine disorder and his active duty, service connection for a lumbar spine disorder is not warranted.

Furthermore, as the evidence does not show that arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  As noted above, the Veteran did not claim his lumbar spine when he initially filed a service connection claim in 1982.  Additionally, the Veteran's post-service occupation required frequent bending and heavy lifting.  In this case, the contemporaneous service as well as post-service records discussed in detail above weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011), as to the specific issue in this case, the etiology of a lumbar spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a lumbar spine disorder and the Veteran's active duty, service connection for a lumbar spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lumbar spine disorder is denied.  See 38 U.S.C.A §5107 (West 2014).  

	B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests (Maryland CNC) together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.  "Puretone threshold average,'' as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.
The average puretone hearing loss on a VA examination in January 2009 was 70 decibels in the right ear and 75 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 60 percent in the right ear and 68 percent in the left ear.  The Veteran reported that his situation of greatest difficulty was understanding speech in noisy environments.  His disability was opined to affect his occupational activities due to hearing difficulty and it had no effect on his usual daily activities.  An exceptional pattern of hearing loss in the left ear was shown.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level VII.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level VI.  Pursuant to 38 C.F.R. 4.85, Table VIa for exceptional hearing loss, his puretone threshold average for the left ear received a numeric designation also of Level VI.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 30 percent rating under DC 6100.  Therefore, a rating in excess of 40 percent is not warranted based on these results.  

The average puretone hearing loss on a VA examination in May 2010 was 65 decibels in the right ear and 61 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 48 percent in the right ear and 64 percent in the left ear.  The Veteran reported having functional impairment of misunderstanding what people said, difficulty hearing at church, and having to turn up the volume on the television.  The examiner opined that there was no effect on his usual occupation as he was retired and it affected his daily activity with difficulty understanding in all conversational settings.  An exceptional pattern of hearing loss was not shown.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level VIII.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level VI.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 40 percent rating under DC 6100.  Therefore, a rating in excess of 40 percent is not warranted based on these results.  

The average puretone hearing loss on a VA examination in November 2014 was 75 decibels in the right ear and 71 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 52 percent in the right ear and 62 percent in the left ear.  The Veteran reported that he was unable to understand what people were saying in all situations and that his use of hearing aids made things louder, but no clearer.  An exceptional pattern of hearing loss was not shown.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level VIII.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level VII.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 40 percent rating under DC 6100.  Therefore, a rating in excess of 40 percent is not warranted based on these results.  

The Veteran's treatment records contain audiological evaluations dated in October 2007, May 2009 and December 2010, which show that the Veteran's speech discrimination scores were in accordance with the NU-6 word lists.  Consequently, these evaluations are not adequate for rating purposes.  

Here, the Veteran has been assigned a 40 percent rating throughout this appeal.  For the reasons set forth above, the evidence does not show that he is entitled to a rating in excess of 40 percent at any time during this appeal based on the standard rating criteria.  38 C.F.R. § 4.85, DC 6100.  Therefore, his increased rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran reported functional impairment at the examinations.  The examination reports clearly reflect the Veteran's report of his bilateral hearing loss and resulting impairment.  As the examinations addressed the functional impairment of the Veteran's bilateral hearing loss, and as the Veteran has not demonstrated any prejudice caused by a deficiency in any examination, the Board reiterates that the evidence does not support a finding of a rating in excess of 40 percent at any time during this appeal.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants a rating in excess of 40 percent.  The Board finds, therefore, that the evidence of record does not support the criteria required for an increased schedular rating at any time during this appeal.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral hearing loss symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's bilateral hearing loss disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	C.  Earlier Effective Date

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  
Here, the RO assigned an effective date of October 24, 2007, the date an audiological evaluation was received.  Based on a review of the evidence, the Board concludes that an earlier effective date of June 7, 2007, the date his claim was actually filed, is warranted.

Service connection for bilateral hearing loss was first granted in a February 2003 rating decision; the Veteran did not appeal the initial 10 percent rating.  As such, the February 2003 rating decision assigning a 10 percent rating is final.  

A claim for an increase was received by the RO in May 2005, which was denied in an October 2005 rating decision.  Within one year of that decision, the Veteran submitted additional pertinent evidence in April 2006.  The Veteran contends that the effective date should be April 10, 2006, based on this additional evidence seeking an increased rating being received by the RO.  See October 2008 representative statement.  The Veteran also submitted evidence in August 2006, consisting of duplicate copies of evidence previously submitted in April 2006.  

A September 2006 rating decision shows that the additional evidence was considered; the RO continued to deny an increased rating.  The Veteran did not appeal this decision.  In finding that the Veteran did not appeal this decision, as noted below, the Veteran submitted a claim in June 2007.  In that claim, his representative noted that additional evidence had been submitted in August 2006 and that that evidence was not considered.  Therefore, the Veteran wanted to have his claim reconsidered.  However, the September 2006 rating decision clearly did consider the additional evidence previously submitted.  The June 2007 correspondence does not indicate an intent to appeal the September 2006 denial.  The Veteran also did not submit new evidence that had not previously been considered.  As such, this decision is also final.  In light of the February 2003 and September 2006 rating decisions being final, entitlement to an earlier effective date for the 40 percent rating for bilateral hearing loss is not warranted on this basis.

A claim for an increase was received by the RO on June 7, 2007.  The evidence does not show that an informal or formal claim for an increase not finally decided in the September 2006 rating decision was filed prior to June 7, 2007.  A review of the claims file fails to show that any claim was received between the September 2006 rating decision denying an increased rating and the June 7, 2007, claim.  As no claim was filed prior to June 7, 2007, that had not been adjudicated, an earlier effective date based on an earlier claim is not warranted.

In connection with the June 2007 claim, the Veteran submitted an audiological evaluation dated October 24, 2007.  In the January 2008 rating decision on appeal, the RO granted an increased rating of 40 percent based on the results of the October 2007 evaluation.  

As the September 2006 rating decision is final and as no claim was received prior to June 7, 2007, the Board will consider whether an earlier effective date can be granted based on medical evidence of record within the one year period prior to the claim showing that the 40 percent rating was warranted.  In this case, the pertinent evidence fails to show that the Veteran's bilateral hearing loss disability warranted a rating of 40 percent prior to June 7, 2007.  

The Veteran's treatment records in the one year period prior to the 2007 claim fail to show he met the criteria for a 40 percent rating under the applicable diagnostic code.  None of the records during this time period show the Veteran's hearing acuity in puretone thresholds along with speech discrimination scores in accordance with the Maryland CNC word lists such that the rating criteria can be applied.  Therefore, an earlier effective date based on evidence showing that an increase in disability had occurred prior to the date of the claim is not warranted.

In light of the Veteran's claim being received on June 7, 2007, although the audiological evaluation was not submitted until October 2007, when affording the Veteran the benefit-of-the-doubt, the Board concludes that an earlier effective date of June 7, 2007, is warranted.  

While the Board recognizes the Veteran's belief that the effective date for the award of a 40 percent rating for bilateral hearing loss should be April 10, 2006, the governing legal authority is clear and specific, and VA is bound by it.  In this for the reasons set forth above, the earliest effective date that can be assigned is June 7. 2007, the date of his claim.  Therefore, the Board concludes that an effective date of June 7, 2007, but no earlier, is warranted.    


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to a rating in excess of 40 percent for bilateral hearing loss is denied.

Entitlement to an effective date of June 7, 2007, but no earlier, for the award of the 40 percent rating for bilateral hearing loss is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


